UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6058


TRAVIS MCCLINTON LEWIS,

                Plaintiff – Appellant,

          v.

MS. JEHUA, LPN; SETH WIREKOH,       LPN;    EDWARD   ADUSEI,   LPN;
OFFICER WEAKLEY, Guard,

                Defendants – Appellees,

          and

MS. WALLACE, Ombudsman,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:08-cv-00398-MSD-DEM)


Submitted:   April 21, 2011                  Decided:   April 27, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis McClinton Lewis, Appellant Pro Se. Lisa H. Leiner,
HARMAN, CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Travis    McClinton       Lewis       appeals    the    district     court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed       the    record     and    find    no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Lewis       v.    Jehua,     No.    2:08-cv-00398-MSD-DEM             (E.D.   Va.

Dec. 14,    2010).           We     dispense    with    oral    argument     because      the

facts    and    legal        contentions       are    adequately      presented     in    the

materials       before       the     court   and     argument       would   not    aid    the

decisional process.

                                                                                   AFFIRMED




                                                3